Citation Nr: 1807089	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability prior to September 11, 2009, and in excess of 20 percent as of September 11, 2009.

2.  Entitlement to a rating in excess of 30 percent for a psychiatric disability prior to June 20, 2015, and in excess of 50 percent as of June 20, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter
ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to June 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran and his daughter testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A June 2015 rating decision assigned an increased 50 percent rating for a psychiatric disability as of June 20, 2015.  However, as a higher rating is available for a psychiatric disability and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the entire period of appeal, the Veteran's lumbar spine disability was manifest by limitation of motion with forward flexion of 30 degrees or less with consideration of pain; no ankylosis has been shown throughout the period of appeal; and there is not competent and credible evidence of incapacitating episodes having a total duration of six weeks or more requiring bed rest prescribed by a physician.

2.  Prior to June 20, 2015, the Veteran's psychiatric disability was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  As of June 20, 2015, the Veteran's psychiatric disability has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

4.  The evidence is at least in equipoise regarding whether the service-connected disabilities preclude the Veteran from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but not higher, for a lumbar spine disability have been met throughout the period of appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for a disability rating higher than 30 percent prior to June 20, 2015, and higher than 50 percent after June 20, 2015, for a psychiatric disability have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).

3.  The criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2008, May 2009, October 2009, and April 2012 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided VA examinations, most recently in April 2017.  The examiners reviewed the claims file and medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Additionally, in light of the communications with the Veteran, the treatment records that have been obtained and associated with the record, performance of the requested examinations, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Lumbar Spine

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is used under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2017).

The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242).  Degenerative arthritis of the spine can also be rated using Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2017).

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2017).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2017).  The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2017).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2017).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2017).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2017).

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2017).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2017).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2017).

Service connection for a low back disability was established by an October 2000 RO rating decision.  A 10 percent disability rating was established, effective April 11, 2000, pursuant to Diagnostic Code 5292.  A September 2004 RO decision increased the rating to 40 percent, effective May 13, 2004.  The present claim for an increased rating was received by VA on October 3, 2008.  

During the course of the appeal, in a September 2009 rating decision, the previously assigned 40 percent rating for the lumbar spine disability was changed to 20 percent, effective September 11, 2009.  The Board has considered whether the change constitutes a rating reduction subject to the special provisions of 38 C.F.R. § 3.105(e) (2017).  It does not, as the change did not affect the combined disability rating or level of compensation paid to the Veteran.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).  However, the propriety of the assigned ratings for a lumbar spine disability prior to and after September 11, 2009, remain before the Board.

The VA outpatient records from the entire period of appeal show ongoing treatment for low back pain.

In a June 2009 statement, the Veteran stated that he had spent more than seven or eight weeks in bed.  He could not do any kind of lifting.  He could not drive long distances.  The Veteran's spouse remarked that if the Veteran stooped to pick something off of the floor, she had to help him back up.  Tying his shoes caused pain.  The Veteran's son added that the Veteran spent most of his time on the couch.

On September 2009 VA examination, the examiner noted that the Veteran had an infusion pump for pain control installed in 2006.  There was not a history of hospitalization, urinary incontinence, urinary frequency, or fecal incontinence.  There was a history of numbness, weakness, and unsteadiness.  The Veteran experienced fatigue, decreased motion, stiffness, weakness, spasms, and pain.  Severe flare-ups occurred every five to six months.  The Veteran stated that he was 100 percent disabled during flare-ups.  The examiner indicated that there were no incapacitating episodes of spine disease.  The Veteran used a cane and was unable to walk more than a block without rest.  He used a back brace.  The examiner observed that the Veteran was stooped, but walked with a normal gait.  There was no ankylosis.  Sensory examination of the lower extremities was normal to vibration, and position sense for both lower extremities.  Pinprick and light touch were normal for the left lower extremity and 1/2 for the right lower extremity.  Forward flexion of the thoracolumbar spine was to 40 degrees, with pain starting at 20 degrees.  Left lateral flexion was to 20 degrees, with pain at 20 degrees.  Left lateral rotation was to 20 degrees, with pain at 20 degrees.  Right lateral flexion was to 15 degrees, with pain at 15 degrees.  Right lateral rotation was to 15 degrees, with pain at 15 degrees.  There was no additional limitation of motion following repetitive use testing.  

In a December 2009 letter, G.S.S., M.D., stated that the Veteran's range of motion was limited in all planes to about 30 percent of normal range.  Dr. S. stated that the Veteran had acute flare-ups intermittently in excess of six weeks per year.

In March 2010, the Veteran remarked that he could not bend more than 30 percent.  He stated that he spent most of his time on the couch or in bed.

On June 2010 VA examination, the Veteran reported increased intermittent low back pain.  Severe daily flare-ups were reported.  There was no history of urinary or fecal incontinence.  Stiffness, weakness, spasm, and spine pain was present.  Daily incapacitating episodes of spine disease were noted.  The Veteran's spine posture was normal.  There was no ankylosis or atrophy.  Flexion of the thoracolumbar spine was to 40 degrees, with pain at 30 degrees.  Extension was to 20 degrees, with pain at 15 degrees.  Left lateral flexion was to 20 degrees, with pain at 15 degrees.  Left lateral rotation was to 15 degrees, with pain at 10 degrees.  Right lateral flexion was to 20 degrees, with pain at 15 degrees.  Right lateral rotation was to 15 degrees, with pain at 10 degrees.  There was objective evidence of pain on all ranges of motion.  No additional limitations were present after repetitive use testing.  The Veteran used a cane.  Left and right lower extremity radiculopathy was present with no noted effect on the Veteran's usual daily activities.

At a July 2015 Board hearing, the Veteran described having a pain pump installed to help manage his pain.  He stated that he had been incapacitated up to six weeks because of his back.  He felt constant pain.  He described shooting pains into his legs.  He used a back brace.  He could only walk short distances.  He stated that he had been confined to his bed 40 to 45 days out of the prior year.  In the current calendar year, he felt he had been confined to his bed for about three weeks.  He had given up his prior hobbies.

In September 2015, G.S.S., M.D., completed a Back Conditions Disability Benefits Questionnaire for the Veteran.  That doctor noted that the Veteran experienced pain across the low back with radiation into the lower extremities.  The Veteran could not sit or stand for prolonged periods.  Muscle spasm resulted in an abnormal gait.  The Veteran experienced less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability, disturbance of locomotion, and interference with sitting and standing.  No muscle atrophy or ankylosis was present.  The right lower leg had decreased sensation, and the left lower leg was absent sensation.  The right and left feet had decreased sensation.  The examiner indicated that the Veteran had mild to moderate constant radicular pain, mild paresthesias and/or dysesthesias of the bilateral lower extremities, mild numbness of the bilateral lower extremities, and mild to moderate radiculopathy of the bilateral lower extremities.

On VA examination in April 2017, the examiner diagnosed status post-lumbar interbody fusion.  The examiner indicated that the Veteran was admitted to a local hospital four times over the prior two years for severe back pain.  The Veteran had limitations to prolonged walking, bending, lifting, and sitting for long periods.  Forward flexion of the thoracolumbar spine was to 50 degrees.  Extension was to 15 degrees.  Right lateral flexion was to 20 degrees.  Left lateral flexion was to 30 degrees.  Right lateral rotation was to 20 degrees.  Left lateral rotation was to 20 degrees.  Pain was observed throughout all ranges of motion and on weight bearing.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner stated that the Veteran had muscle spasm that did not result in abnormal gait or abnormal spinal contour.  No muscle atrophy or ankylosis was present.  There was decreased sensation in the right lower extremity but not the left lower extremity.  The examiner indicated that the Veteran experienced severe intermittent pain in both lower extremities and moderate numbness in the right lower extremity.  The severity of the radiculopathy was moderate for both the right and left lower extremity.  No other neurologic abnormalities related to the back condition were found.  The examiner opined that the Veteran did not have intervertebral disc syndrome.  The Veteran regularly used a brace.  There was evidence of pain on passive range of motion testing and when the joint was used in non-weight bearing.  

On review of all the evidence of record, both lay and medical, the Board finds that the Veteran's lumbar spine disability has more nearly approximated a rating 40 percent, but no higher, throughout the period of appeal.  As reviewed above, the range of motion findings on VA examination mostly demonstrate that forward flexion of the thoracolumbar spine was limited to 30 degrees or less when pain is considered.  These findings were corroborated by the December 2009 letter from Dr. S., and the statements from the Veteran.  However, even with consideration of pain, no ankylosis has been shown.

The Board has also considered whether a higher rating could be assigned under the intervertebral disc syndrome formula based on incapacitating episodes.  However, although the Veteran has stated that doctors told him to rest following flare-ups, and he has stated that he spends many days in bed, the evidence throughout the entire period of appeal does not show that the Veteran was prescribed bed rest by a physician due to a back disability.  The Veteran has provided a December 2009 letter from G.S.S., M.D., which the Veteran has claimed shows that he had been prescribed bed rest.  However, the letter merely states that the Veteran had acute flare-ups intermittently in excess of six weeks per year.  The letter does not state that the Veteran had been prescribed bed rest.  Therefore, he has not been shown to have incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician of a total duration of at least six weeks.

As a final matter, the Board notes that the Veteran clearly experiences neurological symptoms in the right and left lower extremities.  In a September 2009 decision, separate 10 percent ratings were granted for radiculopathy of the right and left legs, effective October 2, 2008.  In a July 2017 decision, increased 20 percent disability ratings were granted for radiculopathy of the right and left legs, effective April 5, 2017.  The Board finds that those assigned ratings are proper.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Disability ratings of 10 percent, 20 percent, 40 percent, and 60 percent are assigned for incomplete paralysis that is mild, moderate, moderately severe, or severe.  Complete paralysis of the sciatic nerve is rated 80 percent and contemplates no active movement possible of muscles below the knee.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2017). 

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2017).

During the course of the claim, the objective evidence shows mild impairment resulting from the neurological symptoms of the bilateral lower extremities associated with the service-connected lumbar spine disability prior to April 5, 2017, and moderate symptoms thereafter, but not greater.  In particular, the June 2010 VA examiner found that left and right lower extremity radiculopathy was present with no noted effect on the Veteran's usual daily activities.  Although the September 2015 letter from G.S.S., M.D., shows that the Veteran experienced mild to moderate radiculopathic pain, Dr. S. specified that the degree of paralysis involved was mild.  As the evidence shows that the Veteran experienced mild incomplete paralysis prior to April 5, 2017, the currently assigned 10 percent ratings assigned for radiculopathy prior to April 5, 2017, are proper.  The preponderance of the evidence is against the assignment of any higher rating prior to April 5, 2017.

 Similarly, although the April 2017 VA examiner described the Veteran's pain as severe, the examiner specified that the severity of the radiculopathy was moderate for both the right and left lower extremity.  As the evidence does not show moderately severe or severe incomplete paralysis subsequent to April 5, 2017, the currently assigned 20 percent ratings assigned for radiculopathy for this period are proper.  In so finding, the Board in no way discounts the pain, numbness, and tingling that the Veteran reported experiencing in his bilateral lower extremities.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher ratings as of April 5, 2017.

There are no other neurological disabilities which have been attributed to the Veteran's lumbar spine disability by a medical professional.  The competent evidence does not show any other objective neurologic abnormalities associated with the low back disability so as to warrant any separate rating.

Accordingly, the Board finds that the evidence supports the assignment of a 40 percent rating for a lumbar spine disability throughout the period of the appeal.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Psychiatric Disability

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017). 

Under the General Rating Formula, a 0 percent rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The Board notes that in accordance with the General Rating Formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

In rating psychiatric disabilities, VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2017).  Therefore, the diagnosis of a mental disorder should conform to DSM-V.  38 C.F.R. § 4.125(a) (2017).  Diagnoses many times will include a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board notes that GAF scores are just one component of the Veteran's disability picture.  The Board considers the Veteran's entire disability picture, including GAF scores.  Under those circumstances Veterans with identical GAF scores may be assigned different rating based on each individual's symptomatology, impairments, and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  Evans v. West, 12 Vet. App. 22 (1998).  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Owens v. Brown, 7 Vet. App. 429 (1995).

While the rating schedule indicates that the rating agency must be familiar with the DSM-V, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2017). 

An April 2007 rating decision established service connection for a psychiatric disability, and assigned a 10 percent rating, effective June 29, 2006.  The present claim for an increased rating was received by VA on October 2, 2008.  A September 2009 rating decision assigned an increased 30 percent rating, effective October 2, 2008.  The Veteran disagreed with the rating assigned.  During the course of the appeal, a June 2015 decision assigned a 50 percent rating, effective June 20, 2015.

The VA outpatient records from the entire period of appeal show ongoing treatment for psychiatric symptoms.

An April 2009 follow-up record shows that the Veteran experienced recurrent nightmares without specific content.  The Veteran was fully oriented, alert, and cooperative.  There was no evidence of suicidal or homicidal thinking.  The Veteran's thought process was goal-oriented with no delusional constructs.  His affect was appropriate, and there was no evidence of gross cognitive deficits.  A GAF score of 60 was assigned.

In a June 2009 statement, the Veteran stated that he had given up his love for Scouting and his faith in his church.  He related that he hardly shaved any more, and he spent most of his time on his couch.  He did not go camping, fishing, or hiking any more.  He was short tempered with his family.  He had many nightmares.  The Veteran's mother noticed that the Veteran was withdrawn.  He had given up many activities, and he had missed family holidays.

On September 2009 VA examination, the Veteran reported experiencing daily depression.  The depression was described as moderate.  The Veteran had episodes of being unsociable and withdrawn.  Passive suicidal ideation, feelings of worthlessness, irritability, and decreased concentration were reported.  The Veteran was married and had two children.  His relationships with his children and wife had been strained.  He had few friends.  The examiner found the Veteran to be clean and casually dressed.  His speech was unremarkable, and his attitude was cooperative.  His affect was constricted.  There was no evidence to suggest difficulty with attention and concentration.  The Veteran was intact to person, time, and place.  His thought process and content were unremarkable.  No delusions were present.  The Veteran reported insomnia and nightmares.  No hallucinations were present.  The Veteran did not have inappropriate, obsessive, or ritualistic behavior.  He had been prescribed Lorazepam for panic attacks.  No homicidal thoughts were present.  The Veteran had passive thoughts of self-harm, but concerns about his family prevented him from acting on them.  His impulse control was good.  The examiner stated that the Veteran was able to maintain minimum personal hygiene.  Remote, recent, and immediate memory were normal.  The examiner assigned a GAF score of 51.  The examiner summarized the Veteran's symptomatology as occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.

On May 2012 VA examination, the examiner assigned a GAF score of 55.  The examiner felt that the Veteran's level of impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported having depressive symptoms and lack of motivation.  He had a chronic sleep disturbance due to nightmares.  The Veteran's ability to understand and follow instructions, sustain concentration, respond to coworkers, and respond to changes was considered mildly impaired.  There was mild memory loss.  The Veteran was clean, neatly groomed, and appropriately dressed.  He had a full affect but an anxious mood.  His speech rate and thought content were unremarkable.  Suicidal and homicidal ideation was denied.  Attention and concentration were within normal limits.  

On June 2015 VA examination, the examiner diagnosed adjustment disorder with depression and anxiety.  The examiner summarized the Veteran's psychiatric symptoms as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was appropriately dressed, groomed, and had good hygiene.  His speech was spontaneous, and his thought process was logical.  No hallucinations, delusions, or paranoia were noted.  Suicidal and homicidal thoughts were absent.  Cognition was grossly intact.  Depression, anxiety, and a chronic sleep impairment were present.  The Veteran had difficulty in establishing and maintaining effective work and social relationships.

At a July 2015 Board hearing, the Veteran said that his social circle consisted of his spouse, two children, and his pet.  He had withdrawn from social events.  He stated that he had panic attacks about twice a week.  He described a prior time when he felt suicidal.  He stated that there were times that he neglected his hygiene and personal appearance.  He stated that he previously had hallucinations or delusions.

On April 2017 VA examination, the examiner diagnosed adjustment disorder, mixed, chronic.  The examiner summarized the Veteran's psychiatric symptoms as an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner felt that the Veteran was moderately impaired due to his mental disability.  The Veteran had limited social activities.  The Veteran was appropriately dressed, groomed, and had good hygiene.  His speech was spontaneous, and his thought process was logical.  No hallucinations, delusions, or paranoia was present.  He had a constricted affect.  Suicidal and homicidal thoughts were absent.  The Veteran had a good recall of recent events.  The Veteran experienced depression, anxiety, chronic sleep impairment, and mild memory loss.  

Prior to June 20, 2015, the Board finds that a rating higher than 30 percent is not warranted.  While the Veteran has reported that his symptoms, during that time period, were more severe than a 30 percent rating, to include panic attacks, anger, and irritability, the Board finds that the evidence of record does not support a higher rating.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).  Here, even considering the Veteran's lay statements, his condition is not shown to manifest to a condition the rises to be productive of that level of occupational and social impairment prior to June 20, 2015. 

The Board notes that a review of the medical records, to include the VA psychological examinations, does not show such symptoms such as difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, as contemplated by the next higher rating.  While some memory loss was noted, no cognitive disorder or speech disorder was assessed.  The impairment of memory shown was not equivalent to retention of only highly learned material or forgetting to complete tasks.  There was no demonstration of panic attacks consistently more than once a week prior to June 15, 2015.  No examiner has indicated that the Veteran lacked insight or judgment. 

While admittedly, the Veteran reports, and the contemporaneous VA medical records demonstrate, there may have been indications of a deteriorating condition, to include some disturbances in motivation and social relationships, that condition remains contemplated by the 30 percent rating.  The Board finds that even considering those subjective symptoms, and some apparent worsening, that the Veteran's condition did not arise to a level to warrant a higher rating prior to June 20, 2015.  The September 2009 and May 2012 VA examiners, while considering the Veteran's symptoms, still explicitly noted that the symptoms only caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Likewise, VA psychiatric treatment records show symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally indicate that the Veteran was functioning pretty well, and had some meaningful interpersonal relationships.  Therefore, the Board finds that a rating higher than 30 percent was not warranted prior to June 20, 2015.

As of 20, 2015, the Board finds that a rating higher than 50 percent is not warranted.  The Board notes that a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

Here, the competent medical evidence of record, to include June 2015 and April 2017 VA psychiatric examination reports, does not show the Veteran had any speech issues, continuous panic attacks, spatial disorientation, neglect of personal hygiene, or an inability to maintain effective relationships.  Although the Veteran reported at his July 2015 Board hearing that he had suicidal ideation, neglect of personal hygiene, and hallucinations, those assertions are not supported by the medical evidence of record.  Medical records from the relevant time period have consistently shown that the Veteran has always been appropriately dressed and adequately groomed, cooperative and oriented, and with normal speech, thought process, and judgment.  Both the June 2015 and April 2017 VA examiners specified that there were no hallucinations or suicidal ideation.  The Board places great weight on the outpatient treatment records and the VA examination reports, as they were created by objective medical personnel in the process of providing professional care to the Veteran.

Therefore, the Board finds that a review of the medical records shows an overall condition that more nearly approximates the criteria for a 50 percent rating as of June 20, 2015.  Considering the totality of the Veteran's symptomatology, the Veteran's disability has not shown to manifest to the severity required for the next higher rating of 70 percent from June 20, 2015.  The Board finds that the Veteran's psychiatric symptoms more nearly approximate a condition that is productive of occupational and social impairment with reduced reliability and productivity, as noted by the June 2015 VA examination. 

Consequently, as the preponderance of the evidence is against the claim for higher ratings before and after June 20, 2015, the claim for increased ratings must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Ratings

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to make impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2017); Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board notes that the schedular criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C. § 1155 (2012).  The evidence of record does not show that, during any time period, the Veteran's back and psychiatric disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The disabilities have been rated under the applicable Diagnostic Codes that has specifically contemplated the level of occupational and social impairment caused by the service-connected back disability and psychiatric disability.  In addition, the Veteran's symptoms such as limited motion, paralysis, depression, anxiety, and sleep disturbance, are specifically enumerated under the applicable Diagnostic Codes. 

Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are found to be adequate.  Accordingly, the Board concludes that referral for extraschedular consideration is not warranted.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2017).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2017).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2017). 

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and a combined rating of 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities make him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2017).

The Veteran has service-connected ratings of 50 percent for a psychiatric disability, 40 percent for a low back disability, 20 percent for radiculopathy of the right lower extremity, 20 percent for radiculopathy of the left lower extremity, 0 percent for a scar of the right knee, 0 percent for ulnar neuropathy of the left arm and hand, and 0 percent for scar over the lumbar spine.  The combined disability rating is 80 percent.  Therefore, the Veteran's service-connected disabilities meet the percentage requirements for consideration of the assignment of TDIU.  38 C.F.R. § 4.16(a).

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or retaining substantially gainful employment.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On a VA Form 21-8940 submitted in November 2009, the Veteran indicated that he last worked full-time in February 2005.  He had worked in maintenance for the United States Postal Service.  He had a G.E.D. and completed one year of college.  He had received training in Basic Electrical Service and HVAC.  

In October 2008, the Social Security Administration awarded the Veteran disability benefits based on disorders of the back and anxiety.

In April 2010, the Office of Personnel Management wrote that the Veteran ended his employment in April 2005 due to disability.

On VA spine examination in June 2010, the examiner opined that the Veteran could only do sedentary work with his lumbar spine disability, but he could do sedentary and heavy physical labor with his left and right lower extremity radiculopathy.

On VA general examination in May 2012, it was noted that the Veteran last worked in 2005 as a high voltage electrician for the United States Postal Service.  The examiner noted that the Veteran received Social Security disability for his back, and he received retirement disability from the post office.  The examiner opined that the Veteran's back disability did not prevent him from engaging in substantially gainful employment.  The examiner opined that although the Veteran may have difficulty engaging in his prior employment as an electrician, his back disability did not prevent him from doing sedentary work.

At a July 2015 Board hearing, the Veteran stated that he would be an unreliable worker due to his disabilities.  He was not sure what employment he would be qualified to perform.  He stated that he could not maintain regular attendance at a job due to pain.  

In a July 2015 letter, G.S.S., M.D., opined that due to the Veteran's lower back disability, the Veteran was unable to gain or maintain sustainable employment including sedentary employment.

Based on all the evidence of record of the Veteran's various service-connected disabilities (low back disability, radiculopathy of the lower extremities, psychiatric disability, scars, and neuropathy of the left arm and hand), and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing or following gainful employment due to the combined effects of the service-connected disabilities.  The Board acknowledges the opinions of the examiners who opined that the Veteran's spine disabilities would not preclude sedentary work.  However, those opinions appear to have simply considered the Veteran's spine and radiculopathy disabilities singly and in isolation without consideration of all of the service-connected disabilities.  The award of Social Security Disability benefits based on the Veteran's service-connected back and psychiatric disabilities, while not determinative in and of itself, significantly supports the claim.  Additionally, the July 2015 letter from G.S.S., M.D., suggests that even sedentary employment would not be possible for the Veteran due to service-connected disabilities.

Taken as a whole, the evidence is at least in equipoise regarding whether the Veteran would be able to function in any occupational setting due to his increasing physical limitations, as demonstrated by the evidence.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran, and find that entitlement to TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (West 2012).


ORDER

Entitlement to a rating of 40 percent, but not higher, for a lumbar spine disability is granted.

Entitlement to a rating in excess of 30 percent for a psychiatric disability prior to June 20, 2015, and in excess of 50 percent as of June 20, 2015, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


